PURCHASE AND SALE AGREEMENT

by

and

between

BRAEMAR HOUSING LIMITED PARTNERSHIP,
an Ohio limited partnership

“Seller”

and

TRIPLE NET PROPERTIES, LLC,
a Virginia limited liability company

1

“Purchaser”
PURCHASE AND SALE AGREEMENT

INDEX

                         
1.IDENTIFICATION OF PARTIES
                    1  
2.DESCRIPTION OF THE PROPERTY
                    2  
3.THE PURCHASE PRICE
                    3  
4.TITLE
                    5   5.REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER
            6   6.REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER
            11  
7.SELLER’S DELIVERIES
                    11   8.CONDITIONS PRECEDENT TO CLOSING
            17   9.ADDITIONAL COVENANTS OF SELLER
            18  
10.SELLER’S CLOSING DOCUMENTS
                    22   11.PURCHASER’S CLOSING DOCUMENTS
            24  
12.PRORATIONS AND ADJUSTMENTS
                    25  
13.CLOSING
                    26  
14.CLOSING COSTS
                    27   15.LOSS BY FIRE, OTHER CASUALTY OR CONDEMNATION
            27  
16.DEFAULT
                    30   17.POST CLOSING INDEMNIFICATION
            30  
18.BROKERS
                    31  
19.MISCELLANEOUS
                    32  
EXHIBITS
                       
 
                       
EXHIBIT A
    —     Legal Description of the Land        
EXHIBIT A-1 -
          Due Diligence Delivery Documents        
EXHIBIT B
    —     Rent Roll        
EXHIBIT C
    —     List of Personal Property        
EXHIBIT D
    —     List of Intangible Personal Property        
EXHIBIT E
    —     Schedule of Commissions        
EXHIBIT F
    —     Schedule of Contracts        
EXHIBIT G
    —     Schedule of Litigation and Disclosure Items        
EXHIBIT H
    —     Form of Certification of Non-Foreign Status        
EXHIBIT I
    —     Form of Certificate Regarding Representations and Warranties        
EXHIBIT J
    —     Form of Bill of Sale        
EXHIBIT K
    —     Form of Contract Assignment        
EXHIBIT L
    —     Form of Lease Assignment        
EXHIBIT M
    —     Form of Notice to Tenants        
EXHIBIT N
    —     Form of Representation Letter        

2

PURCHASE AND SALE AGREEMENT

1. IDENTIFICATION OF PARTIES

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is entered into as of
April 26, 2007, between BRAEMAR HOUSING LIMITED PARTNERSHIP, an Ohio limited
partnership (“Seller”) and TRIPLE NET PROPERTIES, LLC, a Virginia limited
liability company (“Purchaser”).

R E C I T A L S:

A. Seller owns that certain real property located in the County of Mecklenburg,
State of North Carolina (the “State”), consisting of approximately twelve
(12) acres of land, commonly known as “Residences at Braemar”, and more
particularly described on Exhibit A attached hereto and incorporated herein by
this reference (the “Land”), together with the improvements located thereon,
containing one hundred sixty (160) apartments, and all other improvements
located thereon (the “Improvements”).

B. Seller desires to sell to Purchaser, and Purchaser desires to purchase from
Seller, all of Seller’s right, title and interest in and to the Property
(hereinafter defined) for the price and on the terms and conditions hereinafter
set forth.

C. The date the Escrow Agent (hereinafter defined) receives a fully executed
copy of this Agreement shall be the “Effective Date.”

NOW, THEREFORE, in consideration of the foregoing, the covenants and agreements
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

2. DESCRIPTION OF THE PROPERTY

Seller hereby agrees to sell and convey to Purchaser and Purchaser hereby agrees
to purchase from Seller all of Seller’s right, title and interest in and to the
following:

(a) The Land, together with the Improvements;

(b) All of Seller’s interest as lessor in all leases covering the Land and the
Improvements (said leases, together with any and all amendments, modifications
or supplements thereto, are hereinafter referred to collectively as the “Leases”
and are identified in the Rent Roll (hereinafter defined) attached hereto as
Exhibit B);

(c) All rights, privileges, easements and appurtenances appertaining to the Land
and the Improvements including, without limitation, all easements, rights-of-way
and other appurtenances used, connected with or inuring to the beneficial use or
enjoyment of the Land and the Improvements. The Land, the Improvements and all
such rights, privileges, easements and appurtenances (including, without
limitation, Seller’s interest as lessor under the Leases) are sometimes
hereinafter collectively referred to as the “Real Property;”

(d) All personal property, equipment, supplies and fixtures (collectively, the
“Personal Property”) owned by Seller and used in the operation of the Real
Property including, without limitation, all property described in Exhibit C
attached hereto; and

(e) All intangible property used in connection with the foregoing including,
without limitation, all trademarks, trade names (including, without limitation,
the exclusive right to use the name “Residences at Braemar”), and the contract
rights, licenses (to the extent transferable), permits (to the extent
transferable) and warranties (to the extent transferable), more particularly
described in Exhibit D attached hereto (the “Intangible Personal Property”). The
Real Property, the Personal Property and the Intangible Personal Property are
sometimes hereinafter collectively referred to as the “Property.”

3. THE PURCHASE PRICE

(a) The purchase price for the Property is Fifteen Million and No/100 Dollars
($15,000,000.00) (the “Purchase Price”) and shall be paid to Seller by paying
the balance of the Purchase Price by wire transfer of immediately available
funds at the Closing (hereinafter defined), net of any mortgage loan Purchaser
elects to assume pursuant to the terms of this Agreement and net of all
prorations and adjustments as provided herein.

(b) Within two (2) business days of the execution of this Agreement, Purchaser
shall deliver to LandAmerica American Title, 8201 Preston Road, Suite 280,
Dallas, Texas 75225, Attention: Debby S. Moore, as escrow agent (“Escrow
Agent”), by wire transfer in the amount of $150,000 (the “Initial Deposit” and
together with the Extension Deposit, hereinafter defined, collectively the
“Deposit”), which Deposit Escrow Agent shall hold and disburse in accordance
with the terms and provisions of this Agreement and a written escrow agreement
(the “Escrow Agreement”). For purposes of this Agreement, the term “Deposit”
includes interest earned thereon, if any. All interest earned on the Deposit,
until Closing or payment to Seller, shall be attributed to Purchaser for federal
income tax purposes; Purchaser’s federal tax identification number is set forth
on the signature page of this Agreement. Escrow Agent shall pay the Deposit to
Seller at Closing, and the Deposit shall be applied as a credit to the Purchase
Price and shall otherwise be held and disbursed in accordance with the terms of
this Agreement and the Escrow Agreement. If either Purchaser or Seller is
entitled under this Agreement to the payment of the Deposit, or any portion
thereof, and requests Escrow Agent to make such payment (whether to itself or
the other party), the other party agrees promptly to provide notice to Escrow
Agent authorizing such payment, unless such other party disagrees with such
request in which event the provisions of the Escrow Agreement shall control.

(c) Purchaser, in its sole discretion, may elect to assume Seller’s obligations
under that certain loan (the “Assumed Loan”) made by Transamerica Occidental
Life Insurance Company, an Iowa corporation (the “Lender”), to Seller evidenced
by a promissory note dated May 25, 2005 (the “Note”) in the original principal
amount of Ten Million and No/100 Dollars ($10,000,000.00), the outstanding
principal amount of which will be approximately Nine Million Seven Hundred Fifty
Thousand and No/100 Dollars ($9,750,000.00) after the monthly debt service
payment in May of 2007, which Note is secured by a Deed of Trust, Security
Agreement and Fixture Filing dated May 25, 2005 (the “Deed of Trust”), and the
Purchase Price shall be adjusted and reduced by the amount of the Assumed Loan.
In the event Purchaser elects to assume the Assumed Loan, Purchaser shall pay
assumption fees and Lender’s counsel fees, in each case, payable to Lender, and
Seller shall cooperate, without charge to Purchaser, to facilitate such
assumption and it shall be a condition to Closing (notwithstanding Section 13
below) that (i) Purchaser and the Lender (each in its sole and absolute
discretion) shall be satisfied with all environmental conditions related to the
Real Property and any adjoining property in the vicinity of the Real Property,
which Purchaser shall be entitled to discuss with the Lender prior to Closing in
such detail as Purchaser shall deem appropriate, and (ii) Lender has approved
the assumption of the Assumed Loan in accordance with the terms of the Deed of
Trust (including without limitation Article 14 thereof) and the other “Loan
Documents” (as defined in the Deed of Trust). In the event Purchaser elects not
to assume the Assumed Loan, the Assumed Loan and the Deed of Trust and other
documents related thereto shall be deemed to be “Disapproved Matters” (as
hereinafter defined), such loan shall be paid in full at Closing and such Deed
of Trust and all other documents evidencing and/or securing such loan shall be
satisfied and released of record. Any prepayment fee payable to Lender shall be
borne by Purchaser in the case of a prepayment of such loan, and Seller will
cooperate, without charge to Purchaser, to facilitate such prepayment.

4. TITLE

(a) Promptly following the execution of this Agreement, Purchaser shall order,
at Purchaser’s expense, a title commitment on the Real Property (the
“Commitment”), together with legible copies of all documents relating to the
title exceptions referred to in the Commitment.

(b) As soon as possible following the execution of this Agreement, Purchaser
shall order, at Purchaser’s own expense, an updated survey of the Real Property
sufficient to enable title company to issue an ALTA owner’s policy of title
insurance (the “Survey”), showing lot lines and monuments, building lines,
easements both burdening and benefiting the Real Property, utilities, including
water and sewer lines to the point of connection with the public system, the
Improvements (including loading docks, if any, and parking spaces),
encroachments, if any, on the Real Property or over adjoining properties, and
other matters located on or affecting the Real Property, together with a
certificate as to whether the Real Property lies within a flood zone as
determined by the U.S. Department of Housing and Urban Development. The Survey
shall be certified as true and correct by the surveyor for the benefit of
Purchaser and title company.

Prior to the end of the Due Diligence Period (hereinafter defined), Purchaser
shall give notice (the “Title Notice”) to Seller of any objections Purchaser may
have to title or survey matters affecting the Real Property (“Disapproved
Matters”). All title exceptions set forth in the Commitment not objected to by
Purchaser shall constitute the “Permitted Encumbrances.” As a condition to the
Closing, Seller shall use its best efforts to remove, or cause to be removed,
all Disapproved Matters or, in the alternative, obtain title insurance in a form
satisfactory to Purchaser insuring against the effect of such Disapproved
Matters. Notwithstanding the foregoing, Seller shall be obligated to remove all
monetary encumbrances at or prior to Closing other than the Assumed Loan in the
event Purchaser, at its election, agrees to assume the Assumed Loan. Within five
(5) business days of receipt of the Title Notice, Seller shall notify Purchaser
in writing of any Disapproved Matters which Seller is unable to cause to be
removed or satisfactorily insured against. Purchaser shall, within five
(5) business days after receipt of such notice from Seller, elect, by giving
written notice to Seller (i) to terminate this Agreement, in which event the
Deposit shall be returned to Purchaser, or (ii) to waive its disapproval of such
exceptions or survey matters, in which event such exceptions or survey matters
as to which Purchaser has waived its objections shall be deemed to be “Permitted
Encumbrances”). Failure by the Purchaser to give the Seller notice pursuant to
the preceding sentence shall constitute a determination by Purchaser to
terminate this Agreement for title or survey objections.

5. REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER

Seller hereby represents, warrants and covenants to Purchaser that the following
matters are true and correct as of the execution of this Agreement and will also
be true and correct as of the Closing:

(a) Seller is a limited partnership duly organized and validly existing under
the laws of the State of Ohio. This Agreement has been, and all the documents
executed by Seller which are to be delivered to Purchaser at the Closing will
be, duly authorized, executed and delivered by Seller and will be legal, valid
and binding obligations of Seller enforceable against Seller in accordance with
their respective terms (except to the extent that such enforcement may be
limited by applicable bankruptcy, insolvency, moratorium and other principles
relating to or limiting the right of contracting parties generally), will be
sufficient to convey title (if they purport to do so) and will not violate any
provisions of any agreement to which Seller is a party or to which the Property
or Seller is subject or bound. No consent, waiver or approval by any third party
is required in connection with the execution and delivery by Seller of this
Agreement or the performance by Seller of the obligations to be performed by
Seller under this Agreement.

(b) Seller has not received notice (from any applicable governmental entity or
otherwise) of any violation of any applicable building codes, environmental,
zoning, subdivision and land use laws, and other local, state and federal laws
and regulations affecting the use and/or operation of the Property.

(c) (i) The plans and specifications, certificate(s) of occupancy, warranties,
operating statements, income and expense reports and all other contracts or
documents required to be delivered to Purchaser pursuant to this Agreement are
true, correct and complete copies; and (ii) the certificate(s) of occupancy and
warranties are in full force and effect.

(d) The Rent Roll attached hereto as Exhibit B is true, correct and complete. As
of the Closing, the Rent Roll delivered at the Closing will be true, correct and
complete. The copies of the Leases delivered to Purchaser are true, correct and
complete copies and, to the best of Seller’s knowledge, are in full force and
effect, without default by any party and without any right of setoff, except as
expressly provided by the terms of such Leases or as disclosed to Purchaser in
writing at the time of delivery or identified on the Rent Roll. The copies of
the Leases and other agreements with the tenants under the Leases (the
“Tenants”) delivered to Purchaser pursuant to this Agreement constitute the
entire agreements with such Tenants relating to the Real Property, have not been
amended, modified or supplemented, except for such amendments, modifications and
supplements delivered to Purchaser, and there are no other leases or tenancy
agreements affecting the Real Property.

(e) Exhibit F attached hereto is a true and complete schedule of all of the
Contracts (as hereinafter defined in Section 7), true, complete and correct
copies of which will have been delivered to Purchaser for Purchaser’s approval
within ten (10) business days hereof. To the best of Seller’s knowledge, the
Contracts, and all other documents required to be delivered to Purchaser
pursuant to this Agreement, are in full force and effect, without material
default by any party and without any claims made for the right of setoff, except
as expressly provided by the terms of such Contracts or as disclosed to
Purchaser in writing at the time of such delivery. The Contracts constitute the
entire agreements with such vendors relating to the Property, have not been
amended, modified or supplemented, except for such amendments, modifications and
supplements delivered to Purchaser, and there are no other agreements with any
third parties (excluding, however, the Leases and Permitted Encumbrances)
affecting the Property which will survive the Closing.

(f) Except as disclosed to Purchaser in writing, there are no condemnation,
environmental, zoning or other land-use regulation proceedings, either
instituted or, to the best of Seller’s knowledge, threatened to be instituted,
which would detrimentally affect the value of the Real Property or the use and
operation of the Real Property for its intended purpose, and there are no
assessments affecting the Real Property other than as set forth in the
Commitment or as disclosed in Exhibit G attached hereto.

(g) Seller has received no notice advising that (i) any utility required for the
present use and operation of the Property has not been installed across public
property or valid easements to the boundary lines of the Real Property, or is
not connected pursuant to valid permits, or (ii) such facilities are inadequate
to service the Property or are not in good operating condition.

(h) To the best of Seller’s knowledge, Seller has obtained all licenses,
permits, easements, and rights-of-way, including proof of dedication, required
from all governmental authorities having jurisdiction over the Real Property or
from private parties for the present use and operation of the Real Property and
to assure vehicular and pedestrian ingress to and egress from the Real Property
at all access points currently being used.

(i) At the Closing, there will be no outstanding contracts made by Seller for
the construction or repair of any improvements to the Improvements which have
not been fully paid for and Seller shall cause to be discharged all mechanics’
or materialmen’s liens arising from any labor or materials furnished to the
Improvements prior to the Closing.

(j) Seller does not use, treat, store or dispose of, and Seller has not
permitted anyone else to use, treat, store or dispose of, whether temporarily or
permanently, any hazardous or toxic materials (“Hazardous Materials”) at, on or
beneath the Real Property in violation of any federal, state or local law,
regulation or ordinance. Seller has no knowledge of the presence, use,
treatment, storage, release or disposal of any Hazardous Materials at, on or
beneath the Real Property which has created or might create any liability of
owners or occupants of the Real Property under any federal, state or local law
or regulation or which would require reporting to a governmental agency. Except
as disclosed in writing to Purchaser, to the best of Seller’s knowledge, no
asbestos or PCBs are contained in or stored on the Real Property. To the best of
Seller’s knowledge, there are no storage tanks located in, on or under the Real
Property.

(k) Seller has not received any notice from any insurance carrier of any defects
or inadequacies in the Property, or in any portion thereof, which would
adversely affect the insurability thereof or the cost of such insurance. Except
as set forth on Exhibit G, there are no pending insurance claims.

(l) Except as set forth in Exhibit G attached hereto, there are no pending or,
to the best of Seller’s knowledge, threatened legal proceedings or actions of
any kind or character affecting the Property or Seller’s interest therein.
Except as delivered to Purchaser, there are no litigation documents relating to
any of the matters set forth in Exhibit G other than routine landlord-tenant
proceedings (relating to evictions and/or recovery of rent) in the ordinary
course of business.

(m) Seller is not a “foreign person” within the meaning of Section 1445(f)(3) of
the Internal Revenue Code of 1986, as amended (the “Code”), and Seller will
furnish to Purchaser, prior to the Closing, an affidavit in the form attached
hereto as Exhibit H.

The representations and warranties made in this Agreement by Seller shall be
continuing and shall be deemed made by Seller as of the Closing with the same
force and effect as if in fact made at that time. All representations and
warranties made in this Agreement shall not merge into any instrument or
conveyance delivered at the Closing but shall survive the Closing for a period
of one (1) year, at which time Seller’s liability with respect to such
representations and warranties shall terminate except as otherwise provided
herein or in any document or instrument entered into or delivered in connection
with the transactions contemplated by this Agreement (including, without
limitation, the deed) and except as to claims asserted in writing within such
one (1) year period.

6. REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER

Purchaser hereby represents and warrants to Seller that this Agreement has been,
and all the documents to be delivered by Purchaser to Seller at the Closing will
be, duly authorized, executed and delivered by Purchaser (and have been or will
be executed by an individual authorized to do so), are, and in the case of the
documents to be delivered will be, legal and binding obligations of Purchaser,
are, and in the case of the documents to be delivered will be, enforceable in
accordance with their respective terms (except to the extent that such
enforcement may be limited by applicable bankruptcy, insolvency, moratorium and
other principles relating to or limiting the rights of contracting parties
generally), and do not, and will not at the Closing, violate any provisions of
any material agreement to which Purchaser is a party.

7. SELLER’S DELIVERIES

(a) Seller has delivered, or will deliver to Purchaser no later than five
(5) days following the execution hereof by all parties, the following documents
and the documents listed on Exhibit A-1 (the “Due Diligence Documents”):

(i) A current rent roll pertaining to the Real Property (the “Rent Roll”)
setting forth in respect of each Tenant unit: the name of the Tenant occupying
such unit, the security deposit or other deposit paid by the Tenant, the term of
the Lease for such unit, the commencement date for the term of the Lease for
such space, the annual rent for each unit, and the expiration date of the term
of such Lease.

(ii) A statement of insurance coverage and premiums by policy type and copies of
insurance policies for the fire, extended coverage and public liability
insurance maintained by or for the benefit of Seller (the “Existing Insurance
Policies”); provided that Seller need not deliver such Policies to the extent
coverage is provided by Seller’s blanket policies.

(iii) A copy of all income and expense statements, year end financial and
monthly operating statements for the Property (the “Operating Statements”) for
the three (3) most recent full calendar years prior to the Closing and, to the
extent available, the current year, and copies of operating budgets for the
current fiscal year.

(iv) A copy of “as built” plans and specifications of the Improvements and any
other plans and specifications relating to the Real Property in the possession
or control of Seller.

(v) Copies of any inspection, soils, engineering, environmental or architectural
notices, plans, diagrams, studies or reports in the possession or control of
Seller which relate to the physical condition or operation of the Real Property
or the Personal Property or recommended improvements thereto.

(vi) A copy of the bill or bills issued for the most recent year for which bills
have been issued for all real estate taxes (including assessed value) and
personal property taxes, and a copy of any and all notices in the possession or
control of Seller pertaining to real estate taxes or assessments applicable to
the Real Property or the Personal Property (the “Tax Bills”).

(vii) A copy of all outstanding management, leasing, maintenance, repair,
service, pest control and supply contracts (including, without limitation,
janitorial, scavenger and landscaping agreements), equipment rental agreements,
all contracts for repair or capital replacement to be performed at the Real
Property, all contracts in Seller’s possession or control for repair or capital
replacement covering work performed at the Real Property during the three
(3) years immediately preceding the date hereof if the contract price was in
excess of $10,000, and any other contracts relating to or affecting the Property
(other than Leases) which will be binding upon the Property or Purchaser
subsequent to the Closing, all as amended (collectively, the “Contracts”).

(viii) A copy of all Leases and any other agreements which are in effect thereto
with the Tenants of the Real Property, all as amended, together with any
financial statements of such Tenants to the extent such disclosure is not
restricted by any applicable confidential agreement and to the extent such
financial statements are in the possession or control of Seller.

(ix) Copies of all certificate(s) of occupancy, licenses, permits,
authorizations and approvals in the possession or control of Seller which were
obtained by Seller with respect to the Property, or any portion thereof,
occupancy thereof or any present use thereof, including, without limitation,
such permits as are necessary for the present operation of the Property with
full use of all Improvements located thereon (the “Governmental Approvals”).

(x) A copy of all third party guarantees and warranties relating to the Property
in the possession or control of Seller.

(xi) Copies of pending insurance claims or litigation documents relating to the
Property.

(xii) Any other documents and information in the possession or control of Seller
reasonably requested by Purchaser and used or useful in connection with Seller’s
ownership or operation of the Property, including, without limitation, all
documents evidencing, securing or otherwise relating to the Assumed Loan.

Notwithstanding anything to the contrary contained in this Agreement, in the
event that Seller, despite its good-faith efforts, shall be unable to fully
perform its obligations to deliver all of the documents and information as
required under this Section 7, then Purchaser’s sole remedy shall be the right
to elect, by giving written notice to Seller, either (i) to terminate this
Agreement and have the Deposit returned to it or (ii) to waive such failure to
provide such documents and information and to consummate the transaction
contemplated hereby with no adjustment in the Purchase Price. If Purchaser
elects to terminate this Agreement, the Deposit shall be returned to Purchaser,
and thereafter this Agreement shall become null and void with no further
obligation on the part of either party.

For a period of thirty (30) days after the Effective Date (the “Due Diligence
Period”) and with prior reasonable notification to Seller, Purchaser, its agents
and representatives shall be entitled: (i) to enter onto the Real Property
during normal business hours to perform inspections and tests of the Real
Property or the Personal Property, including all leased areas (subject to the
rights of the Tenants) and structural and mechanical systems within the
Improvements; (ii) to examine and copy any and all books and records maintained
by Seller or its agents relating to receipts and expenditures pertaining to the
Property; (iii) subject to the terms of the Leases, to interview the Tenants
during normal business hours; (iv) to examine for the presence or absence of
hazardous or toxic materials, substances or wastes (collectively, “Hazardous
Materials”); and (v) to review the documentation described in this subsection
(a). After making such tests and inspections, Purchaser agrees to promptly
restore the Real Property and the Personal Property to their condition prior to
such tests and inspections. Purchaser agrees to indemnify and hold harmless
Seller from all loss, cost and expense (including reasonable attorneys’ fees)
incurred, suffered by, or claimed against Seller by reason of any actual damage
to the Real Property or the Personal Property or injury to persons caused by
Purchaser and/or its agents, employees or contractors in exercising its rights
under clauses (i) or (iv) above. The indemnification and hold harmless
provisions of this Section 7 shall survive any termination of this Agreement.
All such investigations and inspections shall be done in such a way as to
minimize disruption of tenants’ business operations and interference with
tenants generally.

In the event that all aspects of the Property are not acceptable to Purchaser in
its sole discretion, Purchaser shall give written notice thereof to Seller and
Escrow Agent prior to the expiration of the Due Diligence Period, the Deposit
shall be returned to Purchaser and this Agreement shall terminate and both
Seller and Purchaser shall thereafter be relieved from any and all liability
under this Agreement except the indemnification obligation described in the
preceding paragraph.

Failure of the Purchaser to give the Seller a letter objecting to any of the
documentation described in subsection (a) of this Section 7 within the Due
Diligence Period shall constitute a determination by Purchaser to terminate this
Agreement because of the unacceptability of these items.

Purchaser shall give Seller written notice of those Contracts Purchaser desires
Seller to terminate prior to Closing and Seller shall arrange to terminate those
Contracts designated by Purchaser as of the Closing.

(b) PURCHASER SPECIFICALLY ACKNOWLEDGES AND AGREES THAT, EXCEPT AS EXPRESSLY
PROVIDED IN SECTION 5 OR OTHERWISE IN THIS AGREEMENT, SELLER IS SELLING AND
PURCHASER IS PURCHASING THE PROPERTY ON AN “AS IS WITH ALL FAULTS” BASIS AND
THAT PURCHASER IS NOT RELYING ON ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND
WHATSOEVER, EXPRESS OR IMPLIED, FROM SELLER, ITS AGENTS, OR BROKERS AS TO ANY
MATTERS CONCERNING THE PROPERTY, INCLUDING, WITHOUT LIMITATION: (i) the quality,
nature, adequacy and physical condition of the Property, including, but not
limited to, the structural elements, foundation, roof, appurtenances, access,
landscaping, parking facilities and the electrical, mechanical, HVAC, plumbing,
sewage, and utility systems, facilities and appliances, (ii) the quality,
nature, adequacy, and physical condition of soils, geology and any groundwater,
(iii) the existence, quality, nature, adequacy and physical condition of
utilities serving the Property, (iv) the development potential of the Property,
and the Property’s use, habitability, merchantability, or fitness, suitability,
value or adequacy of the Property for any particular purpose, (v) the zoning or
other legal status of the Property or any other public or private restrictions
on use of the Property, (vi) the compliance of the Property or its operation
with any applicable codes, laws, regulations, statutes, ordinances, covenants,
conditions and restrictions of any governmental or quasi-governmental entity or
of any other person or entity, (vii) the presence of Hazardous Materials on,
under or about the Property or the adjoining or neighboring property, (viii) the
quality of any labor and materials used in any improvements on the Real
Property, (ix) the condition of title to the Property, (x) the Leases or
Contracts and (xi) the economics of the operation of the Property.

(c) Without limiting the above, except with respect to a breach by Seller of any
of the representations and warranties contained in Section 5 hereof or Seller’s
obligations hereunder, or Seller’s fraud, Purchaser (on behalf of itself and its
successors and assigns) waives its right to recover from, and forever releases
and discharges, Seller, Seller’s affiliates, Seller’s investment manager, the
partners, trustees, shareholders, directors, officers, employees and agents of
each of them, and their respective heirs, successors, personal representatives
and assigns, from any and all demands, claims, legal or administrative
proceedings, losses, liabilities, damages, penalties, fines, liens, judgments,
costs or expenses whatsoever (including, without limitation, attorneys’ fees and
costs), whether direct or indirect, known or unknown, foreseen or unforeseen,
that may arise on account of or in any way be connected with the physical
condition of the Property or any law or regulation applicable thereto,
including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (42 U.S.C. Section 9601
et seq.), the Resource Conservation and Recovery Act of 1976 (42 U.S.C.
Section 6901 et seq.), the Clean Water Act (33 U.S.C. Section 1251 et seq.), the
Safe Drinking Water Act (42 U.S.C. Section 300f et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. Section 1801 et seq.), and the Toxic
Substances Control Act (15 U.S.C. Section 2601 et seq.).

(d) The provisions of this Section 7 shall survive the Closing.

8. CONDITIONS PRECEDENT TO CLOSING

The following shall be conditions precedent to Purchaser’s obligation to
consummate the purchase and sale transaction contemplated herein (“Purchaser’s
Conditions Precedent”):

(a) Title shall have been approved by Purchaser under Section 4 with title
company standing ready to issue an owner’s policy of title insurance in the form
customarily delivered in the State insuring Purchaser’s interest in the Real
Property, dated the day of the Closing, with liability in the amount of the
Purchase Price, subject only to the Permitted Encumbrances, together with such
endorsements as Purchaser reasonably may require (the “Title Policy”). Any
endorsements required by Purchaser for which the Title Company charges a fee
shall be paid for by Purchaser.

(b) Seller and Purchaser shall each have executed and delivered to the other a
certificate (the “Certificate”) in the form attached hereto as Exhibit I
updating their respective representations and warranties through Closing, which
Certificate each party covenants to deliver to the other unless new matters or
knowledge of a defect arises, in which case such party shall deliver a
Certificate stating such matter. Purchaser may then (i) waive such matter and
consummate the transaction contemplated hereby or (ii) terminate this Agreement,
in which case the Deposit shall be returned to Purchaser and neither party shall
have any further obligations or liabilities hereunder and any documents shall be
returned to the party depositing the same.

(c) There shall be no Hazardous Materials at the Property that were not present
at the end of the Due Diligence Period.

In the event that any Purchaser’s Condition Precedent is not satisfied,
Purchaser shall give written notice thereof to the Seller and Escrow Agent, the
Deposit shall be returned to the Purchaser and this Agreement shall terminate
and both Seller and Purchaser shall thereafter be relieved from any and all
liability under this Agreement except for the indemnification and hold harmless
provisions contained in Section 7.

9. ADDITIONAL COVENANTS OF SELLER

Seller hereby covenants with Purchaser, as follows:

(a) Prior to the expiration of the Due Diligence Period, Seller shall not enter
into any Contract with respect to the Property without giving Purchaser written
notice of its execution. After the expiration of the Due Diligence Period and
prior to the Closing, Seller shall not enter into any Contract with respect to
the Property which will survive the Closing or will otherwise affect the use,
operation or enjoyment of the Property after the Closing, unless Seller first
shall have obtained Purchaser’s prior written consent. If Purchaser has not
notified Seller within five (5) business days of receipt of a request for
approval of its decision, Purchaser shall be deemed to have approved the matter.

(b) The Existing Insurance Policies, or equivalent coverage, shall remain
continuously in force through the day of the Closing.

(c) At all times prior to the Closing, Seller shall (i) operate and manage the
Property in the same manner it presently operates and manages the Property,
(ii) maintain present services, (iii) maintain the Property in good repair and
working order, reasonable wear and tear excepted, (iv) keep on hand sufficient
materials, supplies, equipment and other personal property for the efficient
operation and management of the Property in a first class manner, and
(v) perform when due all of Seller’s material obligations under the Leases, the
instruments securing any mortgage lien on the Property, Contracts, Governmental
Approvals and other agreements relating to the Property and otherwise in
accordance with applicable laws, ordinances, rules and regulations affecting the
Property. Prior to and as of the Closing, Seller shall cause all vacant units to
be made rent-ready and available for occupancy based on standards and methods
used by Seller prior to execution of this Agreement, and shall cause all
appliances in all vacant units to be clean and in working order (the “Appliance
Standards”). Purchaser shall receive a credit of Seven Hundred Fifty and No/100
Dollars ($750.00) for each unit that became vacant on a date that is five (5) or
more days prior to Closing and that is not rent-ready (as reasonably determined
by Purchaser based on standards customary in the industry) and available for
occupancy as of the day of Closing; provided that such Seven Hundred Fifty and
No/100 Dollars ($750.00) shall not include any costs to cause the appliances to
meet the Appliance Standards. After full execution of this Agreement and until
the Closing, Seller shall maintain all existing personnel on the Property in
their current employment positions at their current rates of compensation. In
the event of the Closing of the purchase of the Property, Purchaser shall not
retain the existing employees and management agents of Seller for the Property,
and, accordingly, on the Closing, Seller shall (i) cause all employment and
management agreements respecting the Property to be terminated, and deliver
evidence of such termination to Purchaser, and (iii) remove all employees and
management personnel from the Property. Except for the obligation of Seller to
use its reasonable efforts to fully enforce the material obligations of Tenants
under the Leases, nothing contained in this Section 9(c) shall be deemed or
construed as imposing any obligations of such Tenants onto Seller. Seller shall
take steps to terminate, as of the day of the Closing, those of the Contracts
designated in writing by Purchaser (no less than ten (10) days prior to Closing)
which may by their terms be so terminated. None of the Personal Property shall
be removed from the Real Property, unless replaced by Personal Property of equal
or greater utility and value unless such Personal Property has no value.

(d) Seller shall pay in full, prior to the Closing, all bills and invoices for
labor, goods, utility charges, material and services of any kind relating to the
Property.

(e) Seller agrees to pay any brokerage or leasing fee or similar commission or
other compensation with respect to the Leases, if any (“Leasing Commissions”)
which is or will become due and payable prior to the Closing, except for lease
renewals, or exercises of expansion options, entered into after the date of this
Agreement which shall be Purchaser’s obligation if the Closing occurs. All other
brokerage or leasing fees or similar commissions with respect to the Leases
which, on an absolute or contingent basis, will become due and payable after the
Closing, including fees or commissions or other compensation with respect to
renewals are disclosed on Exhibit E; the amount of such fees or commissions due
on an absolute basis prior to Closing will be credited against the Purchase
Price payable by Purchaser at the Closing, however, all such fees or commissions
or other compensation due or payable after the Closing on an absolute or
contingent basis, to the extent disclosed on Exhibit E, shall become obligations
of Purchaser after the Closing.

(f) After the date hereof and prior to the Closing, except for leases in the
ordinary course of business above, no part of the Property, or any interest
therein, shall be alienated, liened, encumbered or otherwise transferred. Seller
shall make all payments of principal and interest required under any mortgages
encumbering the Property due prior to the Closing.

(g) Seller agrees that it will, at any time and from time to time after the
Closing, upon the reasonable request of Purchaser and at Purchaser’s cost and
expense, do, execute, acknowledge and deliver, or cause to be done, executed,
acknowledged and delivered, all such further acts, deeds, assignments,
transfers, conveyances and assurances as may be reasonably required for better
assigning, transferring and conveying the Property to Purchaser.

(h) Upon Purchaser’s request, for a period of six (6) months after the Closing,
Seller shall make all Seller’s records with respect to the Property available to
Purchaser for inspection, copying and audit by Purchaser’s designated
accountants.

(i) Seller shall promptly notify Purchaser of any change in any condition with
respect to the Real Property or of any event or circumstance which makes any
representation or warranty of Seller to Purchaser under this Agreement
materially untrue or misleading, or any covenant of Seller under this Agreement
incapable or less likely of being performed.

(j) Seller shall deliver to Purchaser on a monthly basis until Closing updated
operating statements and Rent Rolls.

(k) Seller shall not apply any tenant’s security deposit unless the tenant is
out of its premises as of Closing.

(l) Seller shall give Purchaser prompt notice of any fire or other casualty
affecting the Property.

(m) Seller shall give Purchaser prompt notice of any violation issued by any
governmental authorities with respect to the Property.

(n) Seller shall, at its sole cost and expense, remedy before Closing all
violations of legal requirements affecting or relating to the Real Property and
known to the Seller.

10. SELLER’S CLOSING DOCUMENTS

At the Closing, Seller shall deliver to Purchaser the following, in form and
substance acceptable to Purchaser:

(a) A general warranty deed executed by Seller (the “Deed”), in recordable form,
conveying the Property to Purchaser, free and clear of all liens, encumbrances,
security interests, options and adverse claims of any kind or character except
the Permitted Encumbrances.

(b) A Bill of Sale, executed by Seller (the “Bill of Sale”) in the form attached
hereto as Exhibit J, transferring, conveying and assigning and warranting to
Purchaser, the Personal Property, free and clear of all liens, encumbrances,
security interests, options and adverse claims of any kind or character other
than the Permitted Encumbrances, together with the original certificates of
title thereto, if any.

(c) An assignment (the “Contract Assignment”) in the form attached hereto as
Exhibit K, executed by Seller, to Purchaser, of (i) those of the Contracts which
Purchaser has elected in writing to assume (the “Assigned Contracts”) with the
agreement of Seller to indemnify, protect, defend and hold Purchaser harmless
from and against any and all claims, damages, losses, costs and expenses
(including attorneys’ fees) arising in connection with the Assigned Contracts
and related to the period prior to the Closing and a comparable indemnity from
Purchaser relating to the period following the Closing, (ii) any and all
guarantees and warranties used or made in connection with the operation,
construction, improvement, alteration or repair of the Property, and (iii) all
right, title and interest of Seller and its agents in and to the Intangible
Personal Property (including the Governmental Approvals to the extent
assignable).

(d) An assignment of lessor’s interest in the Leases (the “Lease Assignment”) in
the form attached hereto as Exhibit L executed by Seller, to Purchaser, together
with an agreement by Seller to indemnify, protect, defend and hold Purchaser
harmless from and against any and all claims, damages, losses, costs and
expenses (including attorneys’ fees) arising in connection with the Leases
relating to the period prior to the Closing and a comparable indemnity from
Purchaser relating to the period following the Closing.

(e) To the extent not previously delivered to Purchaser, originals of the
Leases, the Contracts which have not been terminated pursuant to Section 9(c),
certificate(s) of occupancy and other instruments evidencing the Governmental
Approvals in Seller’s possession or, if such originals are not available, copies
certified by Seller to be true, correct and complete copies of such originals.

(f) Any keys in the possession of Seller to all locks located in the Property.

(g) Letters executed by Seller and Seller’s management agent, if any, addressed
to all Tenants, in form of Exhibit M attached hereto, notifying and directing
payment of all rent and other sums due from Tenants from and after the date of
the Closing to be made at Purchaser’s direction.

(h) Reasonable proof of the due authorization, execution and delivery by Seller
of this Agreement and the documents delivered by Seller pursuant hereto.

(i) A Rent Roll, prepared as of the day of the Closing, certified by Seller to
be true and correct through the day of the Closing.

(j) An affidavit from Seller in the form attached hereto as Exhibit H certifying
that such Seller is not a “foreign person” within the meaning of
Section 1445(f)(3) of the Code.

(k) The Certificate.

(l) Any other documents, instruments or agreements called for hereunder which
have not previously been delivered or which may be required by Purchaser title
insurance company to issue the Title Policy.

11. PURCHASER’S CLOSING DOCUMENTS

At the Closing, Purchaser shall deliver to Seller:

(a) An executed counterpart of the Contract Assignment.

(b) An executed counterpart of the Lease Assignment.

(c) The Purchase Price, net of the Deposit and prorations and, if Purchaser
elects to assume the Assumed Loan, net of the Assumed Loan, by wire transfer and
an amount.

(d) Reasonable proof of the authority of Purchaser’s signatories.

(e) Any other documents, instruments or agreements reasonably necessary to close
the transaction as contemplated by this Agreement.

12. PRORATIONS AND ADJUSTMENTS

The following shall be prorated and adjusted between Seller and Purchaser as of
the day of the Closing, except as otherwise specified:

(a) Collected Rents and other charges, other than for Tenants who owe Delinquent
Rents (as hereinafter defined), shall be prorated by credit to Purchaser.
Prepaid rents and other charges shall be credited to Purchaser. Rents unpaid for
the month in which the Closing occurs, which are uncollected as of Closing but
which are received within the month in which the Closing occurs shall be
prorated. Rents and other charges which at the Closing are thirty (30) or more
days past due (“Delinquent Rents”) shall not be prorated. Rents and other
amounts received by Purchaser within thirty (30) days after the Closing from a
Tenant owing Delinquent Rents shall be applied (i) first, to all Purchaser’s
costs of collection incurred with respect to such Tenant (including reasonable
attorneys’ fees); (ii) second, to rents due for the month in which such payment
is received by Purchaser; (iii) third, to rents attributable to any period after
the Closing which are past due on the date of receipt; and (iv) then, to
Delinquent Rents. Seller shall promptly remit to Purchaser all sums received by
Seller from Tenants after the Closing other than for rents for which Purchaser
received credit hereunder.

(b) The amount of all security and other Tenant deposits and interest due
thereon, if any, shall be credited to Purchaser.

(c) Accrued general real estate, personal property and ad valorem taxes and
assessments for the current tax year shall be prorated on the basis of bills, if
available prior to the Closing.

(d) Such other items that are customarily prorated in transactions of this
nature (including, without limitation, any utilities paid by Seller under the
Leases) shall be prorated.

The provisions of this Section 12 shall survive the Closing.

Purchaser shall be deemed to be the owner of the Property and, therefore,
entitled to the income from the Property and responsible for the expenses of the
Property for the entire day upon which the Closing occurs. All such prorations
shall be made on the basis of the actual number of days of the month which shall
have elapsed as of the day of the Closing. To the extent information necessary
to make such prorations is not available at the Closing, the amount of such
prorations shall be subject to adjustment in cash after the Closing as and when
complete and accurate information becomes available. Seller and Purchaser agree
to cooperate and use their best efforts to make such adjustments no later than
sixty (60) days after the Closing. Except as set forth in this Section 12, all
items of income and expense for the period prior to the Closing Date will be for
the account of Seller and all items of income and expense for the period on and
after the Closing Date will be for the account of Purchaser, all as determined
by the accrual method of accounting. Bills received after the Closing Date which
relate to expenses incurred, services performed or other amounts allocable to
the period prior to the Closing Date shall be paid by Seller.

13. CLOSING

The purchase and sale contemplated herein shall close at the offices of Escrow
Agent within thirty (30) days after expiration of the Due Diligence Period or at
such other time, date and place as the parties shall mutually agree. As used
herein, the terms “Closing” and “Closing Date” shall mean the date on which
Escrow Agent (i) has received all funds and all documents (property executed and
acknowledged, as necessary) as required hereunder, (ii) is in a position to
record the Deed and issue the Title Policy, and (iii) has taken all actions
necessary to consummate the transaction contemplated by this Agreement.
Purchaser shall have the right to extend the closing date for thirty (30) days
(the “Extension”) upon (i) giving Seller notice to do so at least three
(3) business days prior to the originally scheduled Closing Date and
(ii) payment to Escrow Agent of an extension deposit (the “Extension Deposit”)
of One Hundred Fifty Thousand and No/100 Dollars ($150,000.00). Upon Purchaser’s
exercise of the Extension in accordance with this Section 13 the Initial Deposit
shall become non-refundable to Purchaser, except as otherwise expressly provided
herein (including without limitation in the event of a default by Seller under
this Agreement or in the event that any of Purchaser’s Conditions Precedent are
not satisfied pursuant to Section 8 above, whereupon the Deposit shall be
returned to Purchaser in accordance with the terms of this Agreement).

14. CLOSING COSTS

Seller shall pay the cost of the title policy. In connection with the sale of
the Property contemplated under this Agreement, Seller shall be responsible for
all transfer and recordation taxes, including, without limitation, all transfer,
sales or bulk transfer taxes or like taxes on or in connection with the transfer
of the Personal Property constituting part of the Property pursuant to the Bill
of Sale and all accrued taxes of Seller prior to Closing and income taxes and
other such taxes of Seller attributable to the sale of the Property to
Purchaser. Each party shall bear the expense of its own counsel.

15. LOSS BY FIRE, OTHER CASUALTY OR CONDEMNATION

(a) In the event that prior to the Closing, the Improvements, or any part
thereof, are destroyed or materially damaged (as defined in Section 15(e)),
Purchaser shall have the right, exercisable by giving notice to Seller within
fifteen (15) business days after receiving written notice of such damage or
destruction, either (i) to terminate this Agreement, in which case neither party
shall have any further rights or obligations hereunder except any
indemnification obligations of Purchaser, and the Deposit shall be returned to
Purchaser and any documents shall be returned to the party depositing the same,
or (ii) to accept the Improvements in their then condition and to proceed with
the Closing with an abatement or reduction in the Purchase Price in the amount
of the deductible for the applicable insurance coverage, and to receive an
assignment of all of Seller’s rights to any insurance proceeds payable by reason
of such damage or destruction. If Purchaser elects to proceed under clause
(ii) above, Seller shall not compromise, settle or adjust any claims to such
proceeds without Purchaser’s prior written consent.

(b) In the event that prior to the Closing there is any non-material damage to
the Improvements, or any part thereof, Seller shall repair or replace such
damage prior to the Closing. Notwithstanding the preceding sentence, in the
event Seller is unwilling or unable to repair or replace such damage, Seller
shall notify Purchaser of such fact (“Seller’s Notice”) and Purchaser thereafter
shall have the right, exercisable by giving Seller notice within fifteen (15)
days after receiving Seller’s Notice either (i) to terminate this Agreement, in
which case neither party shall have any further rights or obligations hereunder
except any indemnification obligations of Purchaser, and the Deposit shall be
returned to Purchaser and any documents shall be returned to the party
depositing the same, or (ii) to accept the Improvements in their then condition
with an abatement or reduction in the Purchase Price in the amount of the
deductible for the applicable insurance coverage and proceed with the Closing,
in which case Purchaser shall be entitled to an assignment of all of Seller’s
rights to insurance proceeds payable by reason of such non-material damage. For
purposes of contemplating any repairs or replacements under this Section 15(b),
the Closing may be extended for a reasonable time to allow such repairs or
replacements to be made by Seller.

(c) In the event that prior to the Closing, all or any material portion (as
defined in Section 15(e)) of the Land and Improvements are subject to a taking
by public authority, Purchaser shall have the right, exercisable by giving
notice to Seller within fifteen (15) business days after receiving written
notice of such taking, either (i) to terminate this Agreement, in which case
neither party shall have any further rights or obligations hereunder except any
indemnification obligations of Purchaser and the Deposit shall be returned to
Purchaser and any documents shall be returned to the party depositing the same,
or (ii) to accept the Land and Improvements in their then condition, without a
reduction in the Purchase Price, and to receive an assignment of all of Seller’s
rights to any condemnation award payable by reason of such taking. If Purchaser
elects to proceed under clause (ii) above, Seller shall not compromise, settle
or adjust any claims to such award without Purchaser’s prior written consent.

(d) In the event that prior to the Closing, any non-material portion of the Land
or Improvements is subject to a taking, Purchaser shall accept the Property in
its then condition and proceed with the Closing, in which case Purchaser shall
be entitled to an assignment of all of Seller’s rights to any award in
connection with such taking. In the event of any such non-material taking,
Seller shall not compromise, settle or adjust any claims to such award without
Purchaser’s prior written consent.

(e) For the purpose of this Section 15, damage to the Improvements or a taking
of a portion thereof shall be deemed to involve a material portion thereof if
the reasonably estimated cost of restoration or repair of such damage or the
amount of the condemnation award with respect of such taking shall exceed One
Hundred Thousand and No/100 Dollars ($100,000.00), if the number of parking
spaces is reduced or the entrances and entrance signs are relocated.

(f) Seller agrees to give Purchaser prompt notice of any taking, damage or
destruction of the Land or Improvements.

(g) The provisions of this Section 15 shall survive the Closing subject to the
conditions and limitations set forth in this Section 15.

16. DEFAULT

(a) The parties agree that, in the event of a default by Purchaser under this
Agreement, the damages suffered by Seller would be difficult to ascertain.
Seller and Purchaser agree that, in the event of a default by Purchaser,
Seller’s sole remedy shall be to terminate this Agreement and retain the Deposit
(including accrued interest thereon), as liquidated damages, and Seller hereby
specifically waives the right to seek specific performance of this Agreement by
Purchaser or other damages.

(b) In the event of a default hereunder by Seller, Purchaser shall have at its
option either to (i) bring an action for specific performance of this Agreement
or (ii) terminate this Agreement, and have the Deposit returned to it and be
reimbursed for its actual out-of-pocket due diligence expenses. In the event of
a willful default by Seller, in addition to receiving the Deposit and
reimbursement for its actual out-of-pocket due diligence expenses, Purchaser
shall be reimbursed for any non-refundable fees paid to its lender, including,
but not limited to fees for third party reports, attorneys, rate lock,
application and commitment fees in which case neither party shall have any
further rights or obligations hereunder except any indemnification obligations
of Purchaser.

17. POST CLOSING INDEMNIFICATION

(a) Seller hereby agrees to indemnify, hold harmless and defend Purchaser and
any successor in interest (the “Indemnified Parties”) from and against:

(i) any loss, liability or damage suffered or incurred by the Indemnified
Parties because any representation or warranty made by Seller in this Agreement
was incorrect in any material respect or as a result of any legal action filed
against Purchaser as a result of events arising at the Property prior to Closing
and not caused by Purchaser; and

(ii) all costs and expenses (including reasonable attorneys’ fees and
disbursements) incurred by the Indemnified Parties in connection with any
action, suit, proceeding, demand, assessment or judgment incident to any of the
matters indemnified against in this Section 17(a).

(b) Purchaser hereby agrees to indemnify, hold harmless and defend Seller from
and against:

(i) any loss, liability or damage suffered or incurred by Seller because any
representation or warranty made by Purchaser in this Agreement was incorrect in
any material respect; and

(ii) all costs and expenses (including reasonable attorneys’ fees and
disbursements) incurred by Seller in connection with any action, suit,
proceeding, demand, assessment or judgment incident to any of the matters
indemnified against in this Section 17(b).

(c) The provisions of this Section 17 shall survive the Closing for a period of
one (1) year, at which time the indemnification obligations of Seller and
Purchaser pursuant to this Section 17 shall terminate except as to claims
asserted within such one (1) year period.

18. BROKERS

(a) Seller represents and warrants to Purchaser that no brokerage commissions,
finder’s fees or other compensation is due or payable by reason of the actions
of Seller with respect to the transaction contemplated hereby. Seller agrees to
indemnify and hold Purchaser harmless from and against any losses, damages,
costs and expenses (including attorneys’ fees) incurred by Purchaser by reason
of any breach or inaccuracy of the representation and warranty contained in this
Section 18(a).

(b) Purchaser represents and warrants to Seller that Purchaser has not entered
into any agreement or incurred any obligation which might result in the
obligation to pay any brokerage commission, finder’s fee or other compensation
with respect to the transaction contemplated hereby. Purchaser agrees to
indemnify and hold Seller harmless from and against any losses, damages, costs
and expenses (including attorneys’ fees) incurred by Seller by reason of any
breach or inaccuracy of the representation and warranty contained in this
Section 18(b).

(c) The provisions of this Section 18 shall survive the Closing.

19. MISCELLANEOUS

(a) Each individual and entity executing this Agreement hereby represents and
warrants that he or it has the capacity set forth on the signature pages hereof
with full power and authority to bind the party on whose behalf he or it is
executing this Agreement to the terms hereof.

(b) This Agreement is the entire Agreement between the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements between
the parties with respect to the matters contained in this Agreement. Any waiver,
modification, consent or acquiescence with respect to any provision of this
Agreement shall be set forth in writing and duly executed by or in behalf of the
party to be bound thereby. No waiver by any party of any breach hereunder shall
be deemed a waiver of any other or subsequent breach.

(c) This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Agreement attached thereto.

(d) Any communication, notice or demand of any kind whatsoever which either
party may be required or may desire to give to or serve upon the other shall be
in writing and delivered by personal service (including express or courier
service) or by registered or certified mail, postage prepaid, return receipt
requested, addressed as follows:

     
Seller:
  Braemar Housing Limited Partnership
3103 Camden Drive
Troy, MI  48084
Attn: Philip Levin
With Copy to:
  Hertz, Schram & Saretsky, P.C.
1760 S. Telegraph Road, Suite 300
Bloomfield Hills, MI 48302
Attn: Kenneth F. Silver, Esq.
Purchaser:
With Copy to:
  Triple Net Properties, LLC
c/o ROC Realty Advisors, LLC
1606 Santa Rosa Road, Suite 109
Richmond, VA 23229
Attn: Gus R. Remppies
McGuireWoods LLP
One James Center
901 E. Cary Street
Richmond, VA 23219
Attn: Nancy R. Little, Esq.

Any party may change its address for notice by written notice given to the other
in the manner provided in this Section. Any such communication, notice or demand
shall be deemed to have been duly given or served on the date personally served,
if by personal service, or on the date shown on the return receipt or other
evidence of delivery, if mailed.

(e) The parties agree to execute such instructions to the Escrow Agent and such
other instruments and to do such further acts as may be reasonably necessary to
carry out the provisions of this Agreement.

(f) The making, execution and delivery of this Agreement by the parties hereto
have been induced by no representations, statements, warranties or agreements
other than those expressly set forth herein.

(g) Wherever possible, each provision of this Agreement shall be interpreted in
such a manner as to be valid under applicable law, but, if any provision of this
Agreement shall be invalid or prohibited thereunder, such invalidity or
prohibition shall be construed as if such invalid or prohibited provision had
not been inserted herein and shall not affect the remainder of such provision or
the remaining provisions of this Agreement.

(h) The language in all parts of this Agreement shall be in all cases construed
simply according to its fair meaning and not strictly for or against any of the
parties hereto. Section headings of this Agreement are solely for convenience of
reference and shall not govern the interpretation of any of the provisions of
this Agreement.

(i) This Agreement shall be governed by and construed in accordance with the
laws of the State in which the Property is located.

(j) This Agreement shall be binding upon and inure to the benefit of each of the
parties hereto and to their respective transferees, successors, and assigns;
provided, however, that neither this Agreement nor any of the rights or
obligations of Seller hereunder shall be transferred or assigned by Seller
without the prior written consent of Purchaser. Purchaser shall have the right
to assign all of its right, title and interest under this Agreement without the
prior written consent of Seller to an entity managed or controlled by Purchaser
or an affiliate of Purchaser.

(k) All Exhibits attached hereto are incorporated herein by reference.

(l) Notwithstanding anything to the contrary contained herein, this Agreement
shall not be deemed or construed to make the parties hereto partners or joint
venturers, or to render either party liable for any of the debts or obligations
of the other, it being the intention of the parties to merely create the
relationship of seller and purchaser with respect to the Property to be conveyed
as contemplated hereby.

(m) This Agreement shall not be recorded or filed in the public land or other
public records of any jurisdiction by either party and any attempt to do so may
be treated by the other party as a breach of this Agreement.

(n) Purchaser, during its inspection of the Real Property, agrees not to notify
or advise of the existing tenants of the Real Property that the Real Property is
for sale until such time as all conditions precedent to closing have been
satisfied.

(o) During the period from the date of execution of this Agreement until the
Closing or this Agreement is terminated, Seller agrees not to market the
Property for sale, accept any offer for purchase, offer the Property for joint
venture, apply for any financing, divulge to any potential purchaser or joint
venturer or lender any written material with respect to the Property nor divulge
nor communicate in any way to any potential purchaser or joint venturer or
lender with respect to the Property, any information with respect to the
Property.

(p) Unless provided to the contrary in any particular provision, all time
periods shall refer to calendar days and shall expire at 5:00 p.m. Pacific Time
on the last of such days; provided, however, that if the time for the
performance of any obligation expires on a day which is not a “business day”
(which term shall mean a Saturday, Sunday and days on which banks in the state
where the Property is located are closed), the time for performance shall be
extended to the next business day.

(q) The Seller acknowledges that Purchaser intends to assign all of its rights,
title and interest in and to this Agreement. The assignee may be a publicly
registered company (“Registered Company”) promoted by the Purchaser. The Seller
acknowledges that it has been advised that if the purchaser is a Registered
Company, the assignee is required to make certain filings with the Securities
and Exchange Commission (the “SEC Filings”) that relate to the most recent
pre-acquisition fiscal year (the “Audited Year”) for the Property. To assist the
assignee in preparing the SEC Filings, the Seller agrees to provide the assignee
with the following:

(1) Access to bank statements for the Audited Year;

(2) Rent Roll as of the end of the Audited Year;

(3) Operating Statements for the Audited Year;

(4) Access to the general ledger for the Audited Year;

(5) Cash receipts schedule for each month in the Audited Year;

(6) Access to invoice for expenses and capital improvements in the Audited Year;

(7) Copies of all insurance documentation for the Audited Year;

(8) Copies of accounts receivable aging as of the end of the Audited Year and an
explanation for all accounts over 30 days past due as of the end of the Audited
Year; and

(9) Signed representation letter in the form attached hereto as Exhibit N at the
end of the field work.

The provisions of this document shall survive the Closing.

3 IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized representatives as of the day and year first
above written.

          SELLER:   BRAEMAR HOUSING LIMITED         PARTNERSHIP, an Ohio limited
partnership
 
  By:   TREYBURN HOUSING, LLC, an
Ohio limited liability company, its
General Partner
 
      By: /s/ Phillip Levin
Its: General Partner



    Federal Tax Identification Number: 31-1594467

          PURCHASER:   TRIPLE NET PROPERTIES, LLC,         a Virginia limited
liability company
 
  By:
Its:   /s/Richard Hutton 4/26/07
Executive Vice President

Federal Tax Identification Number: 33-0802019

4